Citation Nr: 0032913	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for cervical strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel  



INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's cervical strain is objectively shown to be 
productive of subjective complaints of pain on lifting and 
while sleeping, but is not objectively shown to be productive 
of more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 20 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
cervical strain is more severe than reflected by the 
currently assigned 20 percent disability evaluation.  in such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, and personal statements made by the 
veteran in support of his claim.  There is no indication of 
record that the veteran has received any post-service 
treatment for his cervical spine disability.  The Board has 
not been made aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher schedular evaluation in certain 
cases in which functional loss due to pain is demonstrated.  

Historically, service connection for cervical strain was 
granted by a January 1997 rating decision.  A 20 percent 
evaluation was assigned, effective from May 19, 1996.  In 
July 1998, the veteran underwent a periodic VA rating 
examination to assess the level of severity of his service-
connected disability.  By a September 1998 rating decision, 
the RO continued the assigned 20 percent evaluation for the 
veteran's cervical spine disability.  The veteran 
subsequently filed a timely appeal with respect to the RO's 
September 1998 rating decision, in which he maintained that 
the severity of his service-connected cervical strain had 
increased, and that a higher disability rating was therefore 
warranted.  

The VA rating examination of November 1996, on which the 
decision to grant the initial 20 percent evaluation was 
based, shows that the veteran was employed as an assembler, 
and that he sustained a cervical spine injury in service.  At 
that time, the veteran complained of experiencing some pain 
in the paracervical muscles in his neck.  On examination, the 
veteran was found to have a normal carriage, posture, and 
gait.  He was found to have muscle spasm in the cervical 
spine, and range of motion was 35 degrees of forward flexion, 
30 degrees of extension, lateral flexion of 40 degrees, and 
rotation to 55 degrees bilaterally.  The examiner concluded 
with a diagnosis of cervical muscle spasm due to an injury in 
service with an "entirely normal" range of motion and 
without structural abnormality or radiculopathy.  

The report of the July 1998 rating examination shows that the 
veteran complained of experiencing some pain and stiffness in 
his neck and back muscles periodically.  In addition, the 
veteran reported that he took muscle relaxants episodically.  
He indicated that heavy lifting, sleeping, and cold weather 
sometimes bothered his neck.  The veteran did not use any 
assistive devices such as crutches, canes, or braces, and had 
not undergone surgery or other treatment.  The veteran was 
noted to be employed on a full-time basis.  Range of motion 
was 30 degrees of forward flexion, 30 degrees of extension, 
lateral flexion of 40 degrees, and rotation of 55 degrees.  
The examiner stated that there was no pain or muscle spasm.  
The examiner also stated that there was no additional 
functional limitation due to pain or weakness.  No 
neurological deficits were noted.  The examiner concluded by 
stating that the clinical examination and range of motion 
studies were normal.  X-rays were normal.  

The veteran's cervical spine strain is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).  Under 
that evaluative criteria, a 10 percent rating is assigned 
where there is slight limitation of motion of the cervical 
spine.  A 20 percent rating is contemplated for moderate 
limitation of motion, and a 30 percent evaluation, the 
highest rating available under Diagnostic Code 5290, is 
warranted upon a showing of severe limitation of motion.  Id.  

The Board has reviewed the foregoing, and concludes that the 
currently assigned 20 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of an evaluation of 20 percent under any other diagnostic 
code.  The veteran essentially contends that his overall 
condition has worsened, and that the examiner who conducted 
the July 1998 rating examination did not take into 
consideration changes in lateral flexion, rotation, and 
forward flexion of his cervical spine.  In addition, in the 
statement by the veteran's service representative of February 
2000, the veteran's previous contentions were reiterated, and 
it was asserted that the veteran's range of motion in the 
cervical spine was severely restricted and that his painful 
motion with exacerbating factors was not properly addressed.  
Further, the veteran's service representative argued that as 
the most recent rating examination had been conducted some 
two years previously, the veteran should be afforded an 
additional examination.  

With respect to the veteran's contention that the VA rating 
examiner did not properly address his limitation of range of 
motion and the effects of painful motion, the Board observes 
that such factors were taken into consideration at the time 
of the July 1998 rating examination.  Further, while the 
veteran was shown to have some slight reduction in his range 
of motion with respect to forward flexion since the time of 
the November 1996 rating examination, he was still found to 
have what the examiner characterized as a full range of 
motion.  The VA rating examiner, a medical doctor, determined 
that the veteran had a full, normal range of motion of the  
cervical spine, without any evidence of pain or tenderness, 
and no additional functional limitation due to pain.  These 
points were specifically addressed in the examination, and 
the veteran's lateral and forward flexion as well as rotation 
were also addressed.  The veteran's service representative 
has stated in the VA Form 646 of February 2000 that the 
normal range of forward flexion of the cervical spine is 65 
degrees.  The Board observes that the source of the service 
representative's information regarding normal range of motion 
is unknown.  However, even assuming that this would generally 
be accepted as normal cervical spine forward flexion, the 
Board would still find that, overall, when forward flexion, 
extension, lateral flexion and rotation are considered, no 
more than moderate limitation of the cervical spine is 
demonstrated.  The Board notes further, that the examiner has 
specifically indicated that the forward flexion obtained on 
repeat examination was normal for this veteran, specifically.  
As such, the Board does not concur in the assertions that 
there has been a measured worsening of the range of motion of 
the veteran's cervical spine between the two examinations or 
that the range of motion findings demonstrated on either 
examination represents severe limitation. 

The Board recognizes that the veteran contends that his 
overall disability picture with respect to his cervical spine 
has worsened.  Even so, the veteran has not asserted that his 
overall condition has worsened since the time of the July 
1998 rating examination, and such statement is therefore not 
found to be a basis for a remand for an additional rating 
examination.  Inasmuch as the veteran is currently shown to 
have no more than moderate limitation of motion of the 
cervical spine, which an examiner has characterized as normal 
for this veteran, he is not entitled to a higher rating under 
the applicable evaluative criteria set forth at Diagnostic 
Code 5290.  The decision to award the 20 percent evaluation 
in January 1997 was based on medical evidence showing that 
the veteran experienced pain and muscle spasm, and what was 
characterized by the RO as moderate limitation of motion of 
the cervical spine.  A careful review of the November 1996 
examination and the July 1998 examination reports fails to 
demonstrate any significant worsening of the veteran's 
cervical spine disorder between the time of those two 
examinations, and, in fact, no muscle spasm was demonstrated 
on examination in 1998.  The evidence does not demonstrate 
that the veteran has more than moderate limitation of motion 
of the cervical spine or other symptomatology resulting from 
cervical strain to warrant a disability rating higher than 20 
percent for cervical strain.

In the RO's September 1998 rating examination, it was noted 
that the veteran complained of periodic pain and stiffness in 
his neck, and that heavy lifting and sleeping sometimes 
bothered his neck.  In addition, it was noted that the 
veteran's forward flexion was 5 degrees less than it had been 
at the time of the November 1996 rating examination, but the 
remaining ranges of motion were the same on both 
examinations.  On most recent examination, there was no 
objective evidence of pain or muscle spasm, and the examiner 
noted that there was no additional functional limitation of 
the cervical spine due to pain or weakness.  It was the 
examiner's opinion that the clinical examination of the 
cervical spine was normal.  The veteran has complaints of 
pain on motion, and, as noted above, functional loss due pain 
is considered in establishing a rating in cases involving 
joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
supra.  The Board has considered the veteran's contentions 
concerning pain, but concludes that in the absence of greater 
objective manifestations of functional impairment, there is 
no basis for assigning a higher rating for disability of the 
cervical spine in this case.  In short, the veteran's 
objectively demonstrated symptomatology fails to establish 
the presence of an overall disability picture to the degree 
of severity that he has alleged.  The veteran's appeal is 
therefore denied.  

The foregoing notwithstanding, the potential application of 
Title 38 of the Code of Federal Regulations (2000), including 
the regulatory provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) (2000) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
However, there has been no showing that the veteran's 
cervical spine disability has caused marked interference with 
employment, has necessitated frequent (or any) periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran complains of pain and limitation of motion in his 
neck.  However, he has not been shown to have undergone any 
inpatient treatment, and he is shown to be employed on a 
full-time basis.  The Board finds no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
the applicable rating criteria contemplate higher disability 
ratings for the veteran's cervical spine disability on a 
schedular basis.  However, his objectively manifested 
symptomatology has not been found to be of such severity as 
to warrant an evaluation in excess of that presently assigned 
on a schedular basis.  Likewise, referral for consideration 
of an extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for his 
cervical spine disability, the benefit of the doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should the veteran's disability picture change, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1  At present, however, 
the Board finds no basis upon which to grant a rating in 
excess of 20 percent for the veteran's service-connected 
cervical spine strain.  



ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's cervical strain is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

